In an action to recover damages for defamation, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated March 7, 1994, which granted the motion of the defendant Real Cars, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiffs have failed to show that the author of the allegedly defamatory article wrote the article on behalf of Real Cars, Inc., or in his capacity as president of Real Cars, Inc. Accordingly, Real Cars, Inc., cannot be held liable for defamation (see generally, Unker v Joseph Markovits, Inc., 643 F Supp 1043; Karaduman v Newsday, 51 NY2d 531; National Variety Artists v Mosconi, 169 Misc 982). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.